You have asked us to advise you as to the time within which, under section 9 of the Act of April 25, 1933, P. L. 69, you may declare a forfeiture of the State subsidy otherwise payable to a school district for violation of section 8 of that act.
Sections 8 and 9 of the Act of 1933 provide as follows:
“Section 8. Prohibition Against Demanding, Requesting or Accepting Gifts or Donations. — During the period in which this act shall be in effect, it shall be unlawful for any board of school directors to demand, request or accept, directly or indirectly, any gift or donation from any teacher or supervisor within its employ.
“Section 9. Forfeiture of Subsidies. — When, during the period during which this act shall be in effect, the Superintendent of Public Instruction shall be of the opinion that any school district shall have violated the provisions of this act by demanding, requesting or accepting any gift or donation from one or more teachers or supervisors, he shall, subject to the restrictions herein provided, have the power to declare forfeited, for the then current school year, any State subsidy which is to be paid to the district as a partial reimbursement of the salary of each such teacher or supervisor.
“If after the hearing the Superintendent of Public Instruction shall be of the opinion that one or more of the violations set forth in the statement, which he shall have sent to the board as herein provided, did actually occur, he may, as herein provided, forfeit the subsidies to be paid to the district as a partial reimbursement for the salary of each teacher or supervisor, listed in such statement, from whom, in his opinion, the district or its representative shall have demanded, requested or accepted a gift or donation.”
Your immediate question is whether you may declare a forfeiture of the subsidy of a district under the provisions above quoted during a particular school year for violation of section 8 which occurred during the preceding school year.
Payments of subsidies to the various school districts are made on the basis of reports filed with your department under paragraph 20- of section 1210 of the School Code of 1911, as amended. These reports state in detail the names, classifications, and other information concerning each teacher on whose account reimbursement is sought. Payments to the districts on the basis of these reports are made in the following year. That is, payments based on the report filed in the fall of 1934 will begin in the fall of 1935. With this circumstance in view, let us examine the statutory provisions above quoted.
The first paragraph of section 9 of the Act of 1933 provides that you shall have authority, upon proof of violation of section 8, to declare forfeited “for *237the then current school year” any State subsidy which would otherwise be made as partial reimbursement on account of the salary “of each such teacher or supervisor [from whom a gift or donation was accepted].” The last paragraph of the same section repeats the provision that the forfeiture shall be as to the State subsidy applicable to the salary of the particular teacher with respect to whom the violation occurred.
We read these sections to mean that the forfeiture may be enforced only on account of the particular teacher and with respect to the school year in connection with which the gift or donation was demanded or accepted. In other words, if a school district should demand or accept a donation from a teacher or supervisor during the school year 1933-1934, the forfeiture would apply to the reimbursement of the district -for the salary of that teacher during that school year. However, since the actual payment of the subsidy to the district on account of that teacher’s salary would not occur until the following year, namely during the school year 1934-1935, we believe that the enforcement of the forfeiture likewise could be made during the latter period.
Therefore, we advise you that, if you discover that a school district has violated section 8 of the Act of 1933, you may declare and enforce the forfeiture authorized by section 9 in the school year following the violation. Of course, it would have to be prior to the payment to the district of the reimbursement on account of that teacher’s salary for the year in which the violation occurred. From C. P. Addams, Harrisburg, Pa.